IN THE COURT OF APPEALS OF IOWA

                                    No. 20-0475
                                Filed March 3, 2021


RONALD TAYLOR,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Buena Vista County, Don E.

Courtney, Judge.




       Ronald Taylor appeals the denial of his second and third applications for

postconviction relief, arguing that the district court failed to address his claim of

actual innocence and that counsel was ineffective. AFFIRMED.



       Ashley Beisch of Johnson Law Office, PC, Ogden, for appellant.

       Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee State.



       Considered by Doyle, P.J., and Tabor and Ahlers, JJ.
                                            2


TABOR, Judge.

       Ronald Taylor entered Alford pleas1 to two counts of lascivious acts with a

child in 2012. He unsuccessfully sought postconviction relief (PCR) in 2015. See

Taylor v. State, No. 15-1493, 2016 WL 4801657, at *4–5 (Iowa Ct. App. Sept. 14,

2016). He now appeals the denial of his second and third PCR applications. He

contends the district court failed to address his claim of actual innocence under the

standard in Schmidt v. State, 909 N.W.2d 778, 797 (Iowa 2018). He also alleges

his attorney was ineffective (1) for not investigating the State’s threat to file

additional charges, (2) in failing to offer proof at the hearing on his motion in arrest

of judgment, and (3) in failing to support his motion to withdraw his Alford pleas.

       On the actual-innocence claim, we find the court did apply Schmidt and

properly determined Taylor did not meet the standard. As for his challenges to

counsel’s performance, we find two of his three claims are barred under Iowa Code

section   822.8    (2017)    (prohibiting   relitigation   of   “[a]ny   ground   finally

adjudicated”). On the remaining claim—that counsel was ineffective for not

offering evidence to bolster the motion to withdraw his pleas—Taylor fails to show

that counsel breached an essential duty. We thus affirm the denial of relief.




1 “An Alford plea is a variation of a guilty plea.” State v. Burgess, 639 N.W.2d 564,
567 (Iowa 2001). But unlike the typical plea where the accused admits guilt, under
the practice approved in North Carolina v. Alford, 400 U.S. 25, 37 (1970), the
accused may “voluntarily, knowingly and understandingly consent to the imposition
of a prison sentence even if he is unwilling or unable to admit his participation in
the acts constituting the crime.” See State v. Hansen, 221 N.W.2d 274, 276 (Iowa
1974).
                                           3


       I.     Facts and Prior Proceedings

       Ten-year-old R.H. reported to her foster parents in 2011 that two years

earlier, Taylor, a family friend, started sexually abusing her. She alleged the abuse

continued until her tenth birthday. In particular, R.H. recounted Taylor initiating

sexual contact in a loft above his garage, in his pick-up truck, and in a bedroom at

his home. R.H. also revealed that Taylor created email accounts in her name so

that they could communicate privately. After establishing a timeline, investigators

verified many details of R.H.’s recollections.2

       In November 2011, the State charged Taylor with four counts of

second-degree sexual abuse, class “B” felonies, based on R.H.’s allegations. The

matter proceeded to trial in March 2012. After jury selection but before presenting

evidence, the State advised Taylor that if he went to trial, it intended to file charges

involving other alleged victims.         The State then offered Taylor a plea

agreement. The State agreed to amend counts I and II to the lesser charges of

lascivious acts with a child (class “C” felonies under Iowa Code section 709.8(1)

(2011)), dismiss counts III and IV, refrain from filing charges involving other alleged

victims, and dismiss a pending contempt charge. After conferencing with his

attorney and his wife, Taylor signed the two Alford pleas. The court completed a

colloquy and accepted his pleas to counts I and II as amended.

       But Taylor soon had a change of heart. Just two weeks later, he moved to

withdraw the Alford pleas. Before the court ruled on his motion to withdraw, Taylor



2For instance, R.H. told peace officers that Taylor licked her vagina in his “big,
white pickup truck,” and state records showed that he drove a white Dodge Ram
2500 at that time.
                                         4


moved in arrest of judgment. At a hearing on his motion to withdraw, counsel said

that Taylor did not have newly discovered evidence, but that he continued to claim

his actual innocence. Counsel professed that Taylor felt “rushed” into accepting

the Alford pleas when the State made a new offer after jury selection. The court

denied the motion to withdraw.

      At a second hearing in May 2012, Taylor testified in support of his motion in

arrest of judgment. He said he accepted the plea offer because he was “scared”

by the State’s threat of additional charges. He also addressed an allegation from

R.H.’s deposition that she once “struck [him] with such force that it knocked out

one of [his] bottom teeth causing [him] to bleed.” Taylor testified that R.H. could

not be telling the truth because he wore dentures; his attorney offered a

photograph showing Taylor’s upper and lower plates. In that same testimony,

Taylor discussed a lab report from the Iowa Division of Criminal Investigation that

detected none of his DNA on carpet samples from the room where R.H. alleged

that he had sexually assaulted her. The court denied his motion in arrest of

judgment, finding Taylor entered his pleas voluntarily.

      In July 2012, the court sentenced Taylor to concurrent terms of

incarceration not to exceed ten years on each count. Taylor filed two direct

appeals; both were dismissed on jurisdictional grounds. Taylor first applied for

PCR in 2013, then amended his application in 2015. In August 2015, the court

rejected claims that Taylor’s counsel was ineffective for (1) failing to investigate

circumstances that would show Taylor’s innocence, (2) failing to ensure that

Taylor’s Alford pleas were knowing and voluntary, and (3) failing to present

sufficient evidence in support of the motion to withdraw those pleas. In affirming
                                          5


the district court, we found no breach of duty or prejudice on the first two

claims. Taylor, 2016 WL 4801657, at *3–4. And we decided Taylor had not

preserved the third claim for our review. Id. at *4. Procedendo issued in October

2016.

        Eleven months later, in September 2017, Taylor filed a second PCR

application, which included claims that physical evidence supported his innocence

and that counsel failed to prepare adequately for trial. Then, in January 2018,

Taylor filed a third PCR application, asserting the claim we found waived in the first

PCR appeal—counsel’s failure to offer proof in support of the motion to

withdraw. After hearing argument, the court decided Taylor could not obtain a

ruling on the waived claim from the earlier PCR because that case was

closed. Taylor then moved to add a claim of actual innocence. In October 2018,

the court consolidated all pending claims and motions into a single PCR

action. Following the consolidation, Taylor filed numerous pro se motions.

        In the end, the court permitted Taylor to pursue claims concerning the failure

to support the motion to withdraw the Alford pleas (as a claim against his first

postconviction counsel), the failure to investigate the threat of additional charges,

and the actual-innocence claim.        The court denied amendments based on

counsel’s handling of the motion in arrest of judgment and counsel’s failure to

investigate and prepare for trial. The court found that section 822.8 (2017) barred

those two claims because they were previously adjudicated.

        In a January 2019 ruling, the district court addressed Taylor’s claim that he

was factually innocent. The court started with the procedural history of actual

innocence and the controlling case law:
                                          6

               Taylor asserts a claim of actual innocence. This is not a new
       claim as it was asserted on Taylor’s original PCR #1. Taylor raises
       this claim again by amendment to PCR #2. The PCR statute of
       limitations does not           bar freestanding actual-innocence
       claims. Williams v. State, No. 17-1195, 2018 WL 3471601, at *1
       (Iowa Ct. App. July 18, 2018) (citing Schmidt v. State, 909 N.W.2d
       778, 799–800 (Iowa 2018)); see Mitchell v. State, No. 18-0112, 2018
       WL 4913670, at *2 (Iowa Ct. App. Oct. 10, 2018). Further, recent
       precedent under our supreme court’s holding in Allison v. State,
       provides that freestanding claims of actual innocence under the Iowa
       Constitution [are] not barred by the three-year period of . . . Iowa
       Code [section] 822.3. 914 N.W.2d 866[,] 890 [(Iowa 2018)]. It was
       held that ineffective assistance of PCR counsel claims shall not be
       treated as an exception. Mitchell, No. 18-0112, 2018 WL 4913670,
       at *2 (citing Dible v. State, 557 N.W.2d 881, 886 (Iowa 1996)).

       Next the court quoted key sections of the Schmidt analysis.

               “The incarceration of actually innocent people . . . implicates
       procedural due process, therefore, an applicant claiming innocence
       will be successful if they can show by clear and convincing evidence
       that, despite the evidence of guilt supporting the conviction, no
       reasonable fact finder could convict the applicant of the crimes for
       which the sentencing court found the applicant guilty in light of all the
       evidence, including newly discovered evidence.” Schmidt, 909
       N.W.2d at 794. Newly discovered evidence is evidence that was not
       available to the defendant within the three-year period following the
       date of his conviction and the defendant could not have discovered
       the evidence earlier than he did in the exercise of due diligence. Id.
       at 799.
               “The Iowa Constitution gives a floor to bring freestanding
       claims of actual innocence under our postconviction-relief statute,
       specifically sections 822.2(1)(a) and (d).” Id. The Iowa State
       Constitution allows freestanding claims of actual innocence, so
       applicants may bring such claims to attack their pleas even though
       they entered their pleas knowingly and voluntarily. Schmidt, at 781.

       The court then held a free-standing claim of actual innocence was available

to Taylor under this new precedent: “In light of our supreme court’s holding in

Schmidt, the court finds it logical, then, that a defendant who has entered an Alford

plea, effectually maintaining their claim of innocence, would naturally have access

to the same justice-seeking mechanism as those who entered guilty pleas.”
                                           7


         The court observed that Taylor’s actual-innocence claim focused on two

exhibits—his dental records and DNA testing for fluids on the seat of the truck he

owned in 2010. The court noted that our decision in the first appeal rejected a

claim of ineffective assistance of counsel based on the failure to secure that same

evidence. See Taylor, 2016 WL 4801657, at *2. Because Taylor presented no

new or additional evidence to support his claim of actual innocence, the court found

he did not meet his burden.

         The court decided the only remaining question was whether counsel failed

to present sufficient proof to support Taylor’s motion to withdraw the Alford

pleas. In December 2019, the court heard evidence on that remaining claim. The

court issued its order denying relief in February 2020. Taylor appeals from that

order.

         II.    Scope and Standards of Review

         We normally review PCR rulings for correction of legal error. Castro v.

State, 795 N.W.2d 789, 792 (Iowa 2011).           But when a PCR action involves

constitutional claims, such as ineffective assistance of counsel and due process

right to claim actual innocence, we move to de novo review. See id.

         III.   Analysis

         A.     Actual Innocence

         After our decision in Taylor’s first PCR appeal, but before the district court

rejected his second and third PCR applications, our supreme court recognized a

constitutional right to bring a free-standing claim of actual innocence.          See

Schmidt, 909 N.W.2d at 795 (citing Iowa Const. art. 1, §§ 9 (due process), 17 (cruel

and unusual punishment)); see also Allison, 914 N.W.2d at 890 (“A person
                                          8


convicted of a crime seeking relief through asserting actual innocence carries a

heavy burden, and such a claim is available to correct only the most egregious

miscarriages of justice.”). As explained in Allison, the Schmidt court adopted a

challenging burden of proof intended to balance the rights of an applicant alleging

actual innocence against the interest in the finality of convictions.

       For an applicant to succeed on a freestanding actual-innocence
       claim, the applicant must show by clear and convincing evidence
       that, despite the evidence of guilt supporting the conviction, no
       reasonable fact finder could convict the applicant of the crimes for
       which the sentencing court found the applicant guilty in light of all the
       evidence . . . .

Schmidt, 909 N.W.2d at 797.

       Taylor raised a separate actual-innocence claim in his first PCR, and again

in the proceedings leading to this appeal. The court rejected the latter claim in the

January 2019 order discussed above. Now Taylor contends the district court erred

by not addressing the Schmidt test in its final order issued in February 2020.

       The State disagrees with that contention, insisting the court did provide a

final ruling on the actual-innocence claim. The State also points out that Taylor

did not move to reconsider or enlarge the court’s findings after the final PCR ruling

in February 2020.3

       The State has the better argument.        The court expressly decided that

Schmidt provided Taylor a potential avenue for relief. But potential did not ripen

into proof. After assessing Taylor’s “exculpatory” exhibits, the court determined he



3 As its closing refrain, this order generally denied Taylor’s PCR application, filed
in September 2017. The State does not argue that Taylor had to file an
interlocutory appeal from the January 2019 ruling to timely challenge the rejection
of his actual-innocence claim.
                                            9


did not meet the heavy burden to show that no reasonable fact finder could convict

him of lascivious acts in light of all the evidence. See id. The court reached the

correct result in its January 2019 order.

       Contesting that result, Taylor reminds us that “since the inception of this

case, [he] has maintained his innocence.” He emphasizes that he never admitted

guilt to the crimes charges, instead entering Alford pleas.

       Yet the relationship between Alford pleas and a free-standing claim of actual

innocence is more complicated than Taylor’s argument would suggest. No doubt,

Taylor’s unwillingness to admit his participation in the lascivious acts removes

some of the cognitive dissonance when he later tries to invalidate his guilty

pleas. See Schmidt, 909 N.W.2d at 789 (“We know people plead guilty for all sorts

of reasons.”).

       On the other hand, when entering his Alford pleas, Taylor acknowledged a

probability that he would be convicted of lascivious acts based on the State’s

evidence as detailed in the minutes of testimony. That acknowledgement makes

it difficult to argue now that no reasonable fact finder could convict him of those

crimes. Indeed, a dissent in Schmidt foreshadowed the conundrum: “After today,

does someone who made an Alford plea now get to raise an actual-innocence

claim? That seems strange. After all, nothing has changed. Such a defendant

always maintained he or she was innocent.” Id. at 824 (Mansfield, J., dissenting).

       On that point, Taylor stresses that he tried to “undo” his Alford pleas within

two weeks of the district court accepting them. The problem is that Taylor did not

premise his undoing attempt on the belief that the State could not prove its

case. The defense did not, for example, have newly discovered evidence showing
                                         10

Taylor’s factual innocence. See Iowa Code § 822.2(1)(d). Rather, counsel said

Taylor felt “rushed” into deciding to change his pleas after going through jury

selection and receiving the threat of new charges from the prosecution.4 But on

the claim of actual innocence, Taylor’s choice to enter Alford pleas does not

advance his position.

       Nor do the two exhibits that Taylor produced in the PCR proceedings. He

claims he showed his innocence by offering his dental records and a DNA report.

Taylor insists the dental records showing he wore dentures would impeach R.H.’s

deposition testimony that she once struck him in the mouth and knocked out a

tooth. Even assuming some level of contradiction in the child’s recollection of that

single encounter, Taylor fails to acknowledge the jury could still credit the child’s

allegations of abuse. See State v. Thornton, 498 N.W.2d 670, 673 (Iowa 1993)

(“The jury is free to believe or disbelieve any testimony as it chooses and to give

weight to the evidence as in its judgment such evidence should receive.”).

       As for the lab report, it is true that technicians did not identify any seminal

fluid or spermatozoa on any of the items tested, including carpet samples, fabric,

and bedding.5 But as the State argues, that result was unsurprising given that the

testing took place months, if not years, after the alleged sex acts. And the defense

had access to the lab report before Taylor entered his Alford pleas, yet still

acknowledged the strength of the State’s incriminating evidence. The lack of DNA




4We address Taylor’s challenge to counsel’s performance in the next issue.
5 The lab report did not mention the truck seat. But Taylor testified that after his
plea hearing, counsel had the seat tested and “that DNA came back negative.”
                                         11


evidence did not satisfy Taylor’s high burden of showing factual innocence in his

second PCR.

       B.     Ineffective Assistance of Counsel

       In his second issue, Taylor contends his attorney in the criminal case

performed below professional norms.        He identifies three omissions: (1) not

exploring the additional charges promised by the State; (2) not providing evidence

for the motion-in-arrest-of-judgment hearing; and (3) not offering proof to support

his motion to withdraw his pleas. The district court dismissed the first two claims

as fully adjudicated in the first PCR action under Iowa Code section 822.8. On

appeal, Taylor does not show how he avoids that procedural default. So we need

not revisit those two claims. Thus, the only live issue before us is counsel’s failure

to buttress the motion to withdraw Taylor’s Alford pleas, a variation on the

actual-innocence claim.

       To prevail on his claim of ineffective assistance, Taylor must prove counsel

breached a material duty and prejudice resulted from that breach. See Strickland

v. Washington, 466 U.S. 668, 696, 698 (1984). On the prejudice prong, because

Taylor entered a form of guilty pleas, he must show that but for counsel’s alleged

error, he would have insisted on going to trial. See Dempsey v. State, 860 N.W.2d

860, 869 (Iowa 2015).

       Where did counsel’s performance fall short? Taylor argues his attorney

should have presented the lab report on DNA results and his dental records in

support of his motion to withdraw. But counsel testified in the PCR hearing that

those exhibits were only relevant to a defense at trial. They would not have
                                         12

established a basis to withdraw his Alford pleas.        We agree with counsel’s

assessment of the situation.

       In considering Taylor’s motion to withdraw his Alford pleas, the district court

had to decide whether Taylor’s acceptance of the State’s offer was knowing and

voluntary. See State v. Speed, 573 N.W.2d 594, 596 (Iowa 1998) (explaining court

may refuse to allow withdrawal when the defendant enters plea with full knowledge

of the charge against him, his rights and the consequences, and does so free of

coercion). Counsel’s argument at the hearing on the motion to withdraw was

appropriate to that test.

       The supreme court’s decision in Schmidt to recognize a free-standing claim

of actual innocence did not retroactively render counsel’s performance

inadequate. When he entered his Alford pleas, Taylor was aware of the evidence

he now asserts establishes his innocence. He took the plea anyway. Counsel had

no duty to trot out that evidence two weeks later at the hearing on Taylor’s motion

to withdraw. On this record, Taylor failed to show counsel’s performance fell below

professional norms.

       AFFIRMED.